 PROB 12C                                                                               Report Date: July 3, 2019
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                               Jul 03, 2019
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: John M. Hickson                         Case Number: 0980 2:14CR00182-WFN--1
 Address of Offender:                           Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: July 28, 2016
 Original Offense:        Conspiracy to Distribute a Mixture or Substance Containing a Detectable Amount of
                          Methamphetamine, 21 U.S.C. §§ 841(a)(1), (B)(1)(C) and 846
 Original Sentence:       Prison - 18 months;              Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                      Date Supervision Commenced: January 9, 2018
 Defense Attorney:       Roger Peven                       Date Supervision Expires: January 8, 2021

                                         PETITIONING THE COURT

                To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #18: The defendant must follow the instructions of the probation
                        officer related to the conditions of supervision.

                        Supporting Evidence: John Hickson failed to attend his scheduled Sobriety Treatment and
                        Education Program (STEP) session on July 3, 2019.

                        On January 11, 2018, John Hickson was given a copy of his judgment and his conditions of
                        supervision were explained to him. Mr. Hickson signed his judgment reflecting he
                        understood each condition.

                        On February 22, 2019, Mr. Hickson commenced participation in the Sobriety Treatment and
                        Education Program (STEP). On June 20, 2019, Mr. Hickson was to directed to attend the
                        scheduled STEP session on July 3, 2019, however, failed to do so. Attempts to contact Mr.
                        Hickson by telephone on this date were unsuccessful.
Prob12C
Re: Hickson, John M
July 3, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court issue a WARRANT requiring the offender to appear
to answer to the allegation(s) contained in this petition.



                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     07/03/2019
                                                                          s/Melissa Hanson
                                                                          Melissa Hanson
                                                                          U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                          Signature of Judicial Officer

                                                                            7/3/2019
                                                                          Date
